11TH COURT OF APPEALS
                                 EASTLAND, TEXAS
                               JUDGMENT ON REMAND

Robert Rubalcado,                             * From the 358th District Court
                                                of Ector County,
                                                Trial Court No. D-36,711.

Vs. No. 11-11-00028-CR                        * August 21, 2015

The State of Texas,                           * Memorandum Opinion on
                                                Remand by Bailey, J.
                                                (Panel consists of: Wright, C.J.,
                                                Willson, J., and Bailey, J.)

      This court has inspected the record in this cause and concludes that there is
error in the judgments below. Therefore, in accordance with this court’s opinion,
we reverse the judgments of the trial court and remand this cause to the trial court
for a new trial.